Case 8:20-cv-01920-CJC-DFM Document 30 Filed 07/21/21 Page 1 of 2 Page ID #:118




                   UNITED STATES DISTRICT COURT
              FOR THE CENTRAL DISTRICT OF CALIFORNIA

                                          )
                                          )
 Godwin Agbim,                            ) Case No.:
                                          )
                Plaintiff.                ) 8:20-cv-01920-CJC-DFM
                                          )
       v.                                 )
                                          )
 Zip Capital Group, LLC                   )
                                          )
                 Defendant.               )
                                          )

                             NOTICE OF SETTLEMENT

       TO THE CLERK:

 NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have

 reached settlement. The parties anticipate filing a stipulation of dismissal of this

 action with prejudice pursuant to Fed. R. Civ. P. 41 (a) within sixty (60) days.



 Dated: July 21, 2021                   By: /s/ Amy L. B. Ginsburg
                                          Amy L. B. Ginsburg, Esquire
                                          Kimmel & Silverman, P.C.
                                          30 E. Butler Pike
                                          Ambler, PA 19002
                                          Phone: (215) 540-8888
                                          Fax: (877) 788-2864
                                          Email: aginsburg@creditlaw.com
Case 8:20-cv-01920-CJC-DFM Document 30 Filed 07/21/21 Page 2 of 2 Page ID #:119




                        CERTIFICATE OF SERVICE

             I, Amy L. B. Ginsburg, Esquire, do certify that I served a true and

 correct copy of the Notice of Settlement in the above-captioned matter, upon the

 following via CM/ECF system:

 David J Kaminski
 Carlson and Messer LLP
 5901 West Century Boulevard Suite 1200
 Los Angeles, CA 90045
 310-242-2200
 Fax: 310-242-2222
 Email: kaminskid@cmtlaw.com
 Attorney for Defendant




 Dated: July 21, 2021                 By: /s/ Amy L. B. Ginsburg
                                        Amy L. B. Ginsburg, Esquire
                                        Kimmel & Silverman, P.C.
                                        30 E. Butler Pike
                                        Ambler, PA 19002
                                        Phone: (215) 540-8888
                                        Fax: (877) 788-2864
                                        Email: aginsburg@creditlaw.com
